


117 S1483 IS: Child Abuse Death Disclosure Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1483
IN THE SENATE OF THE UNITED STATES

April 29, 2021
Mr. Brown (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend part B of title IV of the Social Security Act to require States to review child fatalities from maltreatment, and for other purposes.


1.Short titleThis Act may be cited as the Child Abuse Death Disclosure Act. 2.Strengthening national data on child fatalities from maltreatment (a)IV–B requirement To review child fatalities from maltreatmentSection 422(b)(19) of the Social Security Act (42 U.S.C. 622(b)(19)) is amended—
(1)in subparagraph (A), by striking and after the semicolon; (2)in subparagraph (B), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:  (C)an assurance that the State shall—
(i)engage at least annually, and, more frequently as necessary, in a multidisciplinary review of all child fatalities from maltreatment in the State that occurred during the previous year in accordance with the requirements of section 429A; and. (b)Review requirementsSubpart 1 of part B of title IV of the Social Security Act (42 U.S.C. 621 et seq.) is amended by adding at the end the following:

429A.Ongoing review of child fatalities from maltreatment
(a)RequirementsIn order to satisfy the requirements of section 422(b)(19)(C), a State shall require the State's multidisciplinary child death review team or, if the State does not have such a team as of the date of enactment of this section, a multidisciplinary team established by the State that is comprised of representatives of integral elements of the State child welfare system, such as child welfare workers, child protective services workers, prosecutors, law enforcement, coroners or medical examiners, public health care providers, pediatricians with expertise in child maltreatment and the child welfare system, children’s advocacy centers, substance use disorder treatment providers, and advocates and researchers for the prevention and treatment of domestic violence, as well as representatives of educators, including early childhood educators and child care providers (in this section referred to as the review team), to review, at least annually and more frequently as necessary, all child fatalities from maltreatment in the State that occurred during the most recently ended fiscal year and for which the period for all administrative or judicial review is complete. Any child fatality from maltreatment in the State that occurred during the most recently ended fiscal year but for which the period for all administrative or judicial review is not complete shall be reviewed by the review team in during the first review period that occurs after the period for which all administrative or judicial review is complete. (b)Report and recommendationsThe review team shall—
(1)for each child fatality from maltreatment in the State subject to review, make findings based on information available to the review team regarding the causes of child's fatality and other factors that impacted the child's fatality, including to the extent possible and taking into account privacy protections under Federal and State law— (A)the circumstances of the fatality;
(B)the characteristics of the victim, the perpetrators, including their relationship to the child, and the parents or guardians of the child; (C)whether there were previous familial interactions with child protective services and the outcomes of those interactions;
(D)whether the child had any siblings and how many; (E)whether there were other children present or living in the household at the time of the fatality; and
(F)the social services, public cash or in-kind assistance (including housing), health (including mental health) services, alcohol or substance use disorder treatment, or other public or private services provided to or on behalf of the child prior to the child's death; (2)submit all findings and data made in accordance with paragraph (1) to the Child Death Review Case Reporting System (in this section referred to as the CDR Reporting System) operated by the National Center for Fatality Review and Prevention;
(3)based on the findings made in accordance with paragraph (1), develop recommendations for preventing future child fatalities from maltreatment; and (4)submit a report, at least annually, and, more frequently as necessary, to the State Governor, the State legislature, and, if the incident reporting threshold established under subsection (c) is met, to the Secretary, that contains the findings and data submitted to the CDR Reporting System under subparagraph (2) (de-identified) and the recommendations developed under paragraph (3).
(c)Incident reporting threshold
(1)State-specific thresholds
(A)In generalThe Secretary annually shall establish a national reporting incident threshold for each State for purposes of protecting the privacy of families and other living individuals whose information is part of the findings and data submitted under subsection (b)(2) and the reports to the State Governor and State Legislature required under subsection (b)(4). (B)RequirementsIn establishing the national reporting incident threshold for a State, the Secretary shall ensure that the reporting threshold is subject to privacy protections that are designed to protect the privacy of—
(i)children; (ii)individuals who are not the perpetrators of the child maltreatment that resulted in the fatality; and
(iii)individuals who are or have been victimized by domestic violence or who are at risk of domestic violence. (2)ApplicationIf the number of child fatalities from maltreatment in a State in a fiscal year is below the reporting threshold established for the State for the fiscal year, the State shall not submit the report required under subsection (b)(4) to the Secretary but shall submit to the Secretary—
(A)the findings and data submitted to the CDR Reporting System under subsection (b)(2) for the purpose of making such findings and data accessible as a public use data set on the national website required under subsection (g) after redacting any personal identifying information; and (B)the recommendations developed under subsection (b)(3).
(d)Training
(1)In generalIn order to satisfy the requirements of section 422(b)(19)(C) and subsection (i), a State shall provide the following short-term training: (A)Review team specific dutiesThe State shall provide the members and staff of the review team with training regarding—
(i)applying the set of national definition standards promulgated under section 3(a) of the Child Abuse Death Disclosure Act; and (ii)as needed in order to maintain consistency across services and outcomes, approaches to— 
(I)reduce and prevent discrimination based on race or culture (including training related to implicit biases) in the provision of child protection and welfare services related to child abuse and neglect; and (II)address racial or cultural disproportionality in the incidence of child maltreatment fatality cases. 
(B)Data collection and reportingThe State shall provide administrators and staff of State-licensed or State-approved child welfare agencies responsible for data collection and reporting with training regarding reporting on child maltreatment fatality cases and applying the set of national definition standards promulgated under section 3(a) of the Child Abuse Death Disclosure Act. (2)State option for training to improve early detectionAt the option of the State, and in addition to the training required under paragraph (1), the State may provide pediatricians, emergency room physicians, and other medical professionals with training relating to identifying, assessing, and responding to potential abuse in infants to prevent future cases of child abuse and related fatalities, including with respect to improving conditions that may result in an infant being unsafe, alignment with child protective services policies and practices (as appropriate), and identifying injuries indicative of potential abuse in infants. 
(e)Funding
(1)In generalSubject to paragraph (2), amounts expended by a State during each quarter beginning after the effective date of this section for administrative costs (as defined in section 422(c)(1)) to carry out this section and section 422(b)(19)(C) shall be deemed to be amounts expended during such quarter as found necessary by the Secretary for the proper and efficient administration of the State plan under part E and eligible for Federal matching payments under section 474(a)(3)(E) without regard to whether such costs are incurred on behalf of a child who is, or is potentially, eligible for foster care maintenance payments or adoption assistance under part E. (2)TrainingAmounts expended by a State during each quarter beginning after the effective date of this section for providing training under subsection (d) (including training at State option under paragraph (2) of that subsection) shall be eligible for Federal matching payments under section 474(a)(3)(B) without regard to whether such costs are incurred on behalf of a child who is, or is potentially, eligible for foster care maintenance payments or adoption assistance under part E.
(f)Indian tribes, tribal organizationsThe Secretary, in consultation with the Assistant Secretary-Indian Affairs of the Bureau of Indian Affairs of the Department of Interior and tribal child welfare organizations, shall determine how and the extent to which the requirements of this section shall apply to Indian tribes and tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (g)NonapplicationThe limitations on payments for administrative costs under sections 424(e) and 472(i) shall not apply to State expenditures made to carry out this section.
(h)National website
(1)In generalThe Secretary, in coordination with the National Center for Fatality Review and Prevention, shall publish on a website that is available to the public and maintained and updated at least annually— (A)each report submitted to the Secretary under subsection (b)(4); and
(B)the findings and data submitted to the CDR Reporting System under subsection (b)(2) (with any personal identifying information or information that identifies the submitting State redacted) in a manner that is accessible as a public use data set for purposes of research to identify risk factors to prevent future deaths of children from maltreatment. (2)Notice to congressThe Secretary shall notify Congress when information on the website required under paragraph (1) is updated..
(c)Conforming amendmentSection 425 of the Social Security Act (42 U.S.C. 625) is amended by striking 426, 427, and 429 and inserting 422(b)(19)(C), 426, 427, 429, and 429A. 3.Development of national definition standards relating to child fatalities from maltreatment (a)Promulgation of national definition standardsNot later than 18 months after the date of enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall promulgate proposed regulations establishing a set of national definition standards relating to child fatalities from maltreatment that States shall use to report data to the National Child Abuse and Neglect Data System established and maintained in accordance with section 103 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104) and, not later than 6 months after the date on which the public comment period on the proposed regulations closes, shall issue final regulations establishing such standards.
(b)RequirementsIn promulgating the regulations under subsection (a), the Secretary shall consult with representatives of— (1)State and county officials responsible for administering the State plans under parts B and E of title IV of the Social Security Act;
(2)child welfare professionals with field experience; (3)child welfare researchers;
(4)child development professionals; (5)mental health professionals;
(6)substance use disorder treatment professionals; (7)emergency medicine physicians;
(8)child abuse pediatricians, as certified by the American Board of Pediatrics, who specialize in treating victims of child abuse; (9)forensic pathologists;
(10)children’s advocacy centers;  (11)public health administration;
(12)public health researchers; (13)law enforcement;
(14)prosecutors; (15)advocates and researchers for the prevention and treatment of domestic violence;
(16)a representative from the National Center for Fatality Review and Prevention; and (17)such other organizations or entities as the Secretary determines appropriate.
(c)Conforming amendments
(1)CAPTA
(A)National Child Abuse and Neglect Data SystemSection 103(c)(1)(C) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104(c)(1)(C)) is amended— (i)in clause (iii), by striking and after the semicolon;
(ii)in clause (iv), by adding and after the semicolon; and (iii)by inserting after clause (iv), the following:

(v)information on child fatalities from maltreatment in accordance with the set of national definition standards promulgated under section 3(a) of the Child Abuse Death Disclosure Act;. (B)State data reportsSection 106(d) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(d)) is amended by adding at the end the following:

(19)The number of child fatalities from maltreatment and related information required to be reported in accordance with the set of national definition standards promulgated under section 3(a) of the Child Abuse Death Disclosure Act.. (2)Social Security Act (A)IV–B planSection 422(b)(19)(C) of the Social Security Act (42 U.S.C. 622(b)(19)), as amended by section 2(a), is further amended by adding at the end the following:

(ii)report information on child maltreatment deaths in accordance with the set of national definition standards promulgated under section 3(a) of the Child Abuse Death Disclosure Act.. (B)Review requirementsSection 429A of the Social Security Act, as added by section 2(b), is amended by adding at the end the following:

(i)Application of national definition standardsThe review team shall use the set of national definition standards promulgated under section 3(a) of the Child Abuse Death Disclosure Act to make and submit findings and data to the CDR Reporting System and to develop the recommendations required under subsection (b)(3).. 4.Effective date; application (a)In generalThis Act and the amendments made by this Act take effect on the date of enactment of this Act.
(b)Application to IV–B State plansA State plan under part B of title IV of the Social Security Act shall not be regarded as failing to comply with the additional requirements imposed on the plan by this Act and the amendments made by this Act before the date that is 3 years after the date of enactment of this Act.   